Citation Nr: 0741048
Decision Date: 11/21/07	Archive Date: 01/03/08

DOCKET NO.  06-13 804	)	DATE NOV 27 2007
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ORDER

     The following correction is made in a decision issued by the Board in this case on November 21, 2007:

Strike the following paragraph: 

After a review of the evidence in the claims file, it is the decision of the Board that the preponderance of the evidence is against the veterans claim for service connection for a bilateral foot disorder.  As a result, the Board concludes that, as the veteran has not shown, upon a preponderance of the evidence, that he currently suffers from a bilateral foot disorder which had its inception during, was aggravated by, or has been chronic since his active service, a granting of service connection for a bilateral foot disorder is not warranted.

And replace with the following:

After a review of the evidence in the claims file, it is the decision of the Board that the preponderance of the evidence is against the veterans claim for service connection for hypertension.  As a result, the Board concludes that, as the veteran has not shown, upon a preponderance of the evidence, that he currently suffers from hypertension which had its inception during, was aggravated by, or has been chronic since his active service, a granting of service connection for hypertension is not warranted.




		
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans Appeals



BOARD OF VETERANS' APPEALS
Department of Veterans Affairs
Washington, DC  20420



DOCKET NO.  06-13 804	)	DATE NOV 21 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to February 1979.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The veteran appealed that decision to BVA, and the case was referred to the Board for appellate review. 

A hearing was held in November 7, 2006, with the appellant in Columbia, South Carolina, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veterans appeal has been obtained.

2.  Hypertension did not manifest in service or to a compensable degree within one year thereafter, and has not been shown to be causally or etiologically related to military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As part of the notice requirements, VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  In addition, VA must advise a claimant to provide any additional evidence in his possession that pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits is issued by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a service connection claim:  veteran status; existence of a disability; a connection between the veterans service and the disability; degree of disability; and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO did not adequately meet the timing requirement to provide full notice to the veteran before the initial decision on his claim in February 2006. 
However, the Board finds that VA cured any defect in the timing of the initial November 2005 notice letter by the subsequent March 20, 2006 notice letter that was issued prior to the readjudication and issuance of a Statement of the Case (SOC) on March 31, 2006.  Additionally, there was a later readjudication and issuance of a Supplemental Statement of the Case (SSOC) in July 2006.  VA can cure a failure to afford statutory notice to claimant prior to the initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (VCAA notification must not always be contained in a single communication from the VA).

Alternatively, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision as the Board concludes below that the veteran is not entitled to service connection for hypertension.  Any question as to the appropriate disability rating or effective date to be assigned is rendered moot, albeit the veteran was given proper notice via the March 2006 RO letter.  Any defects in the timing of the notice did not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  See also Dingess, 19 Vet. App. at 493.

The requirements with respect to the content of the notice were met in this case.  The RO informed the veteran about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the November 2005 letter stated that in order to establish service connection, the RO needed evidence showing that an injury, event, or disease began in or was made worse by military service, a currently physical or mental disability, and a relationship between the current disability and an injury, disease or event in service.  

In addition, the RO notified the veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the November 2005 notice letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA would assist him in getting such things as military records, VA Medical Center records, and Social Security Administration records.  

The Board notes that not all of the veterans service medical records are available for review.  The RO informed the veteran in April 2005 that it was unable to locate the veterans original claim folder.  The RO requested that the veteran mail in any service medical records that he possessed.  In June 2005, the RO made a formal finding on the unavailability of service records after an exhausted search.  The RO determined that further attempts were futile and that the record was not available.  In October 2005, the veteran mailed in an incomplete copy of the service medical records in his possession.  The Board finds that, to the extent possible, the RO fulfilled its duty to assist the veteran and therefore to decide the appeal would not be prejudicial to the claimant.

The RO also informed the veteran about the information and evidence that he was expected to provide.  Specifically, the November 2005 notice letter notified the veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In this respect, at the veterans request, the RO contacted the Charleston Naval Hospital in December 2005 in an attempt to obtain identified treatment records for hypertension dated from 1991 to the present.  In January 2006, the Department of the Navy responded that no treatment records for the veteran were found.

In addition, the November 2005 notice letter informed the veteran that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  The November 2005 notice letter informed the veteran that he could submit evidence pertaining to his claim and provided him with specific examples of types of relevant evidence.  The letter thus informed the veteran to provide any evidence in the claimants possession that pertains to the claim because the letter informed the veteran that he could submit or identify evidence other than what was specifically requested by VA.  See 38 C.F.R. § 3.159(b)(1) (2007).

The duty to assist the veteran has also been satisfied in this case.  The veteran was afforded a VA examination in May 2006.  The veterans service medical records, VA medical records, and the veterans statements are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  VA has further assisted the veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOC, which informed them of the laws and regulations relevant to the veterans claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2007).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board again notes that not all of the veterans service medical records are available for review. Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. The case law does not, however, lower the legal standard for proving a claim for service connection. Russo v. Brown, 9 Vet. App. 46 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the veteran is not entitled to service connection for hypertension.  The veteran is first required to show that he suffered an injury or disease while in service .  See 38 U.S.C.A. § 1110, 1131 (West 2002).  The available service medical records present do not show any symptoms or treatment for hypertension.  However, the available records do contain a January 1979 report of medical examination for retirement purposes.  The clinical evaluation did not find any abnormalities in the veterans vascular system or included a firm diagnosis of hypertension, although the Board acknowledges it recorded a blood pressure of 140/90.  

The veteran has demonstrated that he had borderline hypertension while in service.  Parenthetically, the Board notes that the term hypertension refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  

The veteran would be entitled to service connection if he could demonstrate that his hypertension manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  For Diagnostic Code 7101 (hypertension), a 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 (2007), Diagnostic Code 7101.

The veteran separated in February 1979 and does not have any medical records from February 1979 to February 1980.  However, the closest medical note in time is a June 1981 medical entry.  It indicates that the veterans blood pressure was 124/74 at 11:30 AM and 128/70 at 11:40 AM.  This symptomatology is not enough to warrant a compensable rating.  Therefore, the Board concludes that the veteran is not presumed to be service connected for hypertension, as it did not manifest to a compensable degree within one year of service. 

However, the veteran can also warrant service connection on a direct basis if he establishes that his current hypertension is related to service.  38 C.F.R. § 3.303 (2007).  On this basis, the veteran is next required to show that he currently suffers from a disability related to service.  See 38 U.S.C.A. § 1110, 1131  (West 2002); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

It appears the veteran was diagnosed with hypertension in the early/mid 1980s, and continued throughout the 1990s.  In this respect, the Board notes that service department records dated April 1991 include a firm diagnosis of hypertension.

In addition, the veteran was afforded a VA examination in May 2006.  The three blood pressures taken were 138/68, 140/72, and 138/70.  The heart sounds were normal without murmur or gallop.  Lung sounds were normal without rales, rhonchi or wheezes.  There was no neck vein distention or ankle edema found.  At this time the veteran was diagnosed with hypertension well controlled.  However, the examiner indicated that, upon a review of the available medical history and records, as well as examination of the veteran, it was the examiners opinion that it was less than fifty percent likely that the veterans condition of hypertension began while in the military service.  The record does not include and the veteran has not submitted any additional evidence contradicting the May 2006 medical finding.  

The existence of a current disability which is related to service is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); see Degmetich, 104 F. 3d at 1332.  As the veteran has failed to show that his currently diagnosed hypertension first became manifest to a compensable degree within one year of his discharge from service, or that it is etiologically related to service, the claim must be denied.

After a review of the evidence in the claims file, it is the decision of the Board that the preponderance of the evidence is against the veterans claim for service connection for a bilateral foot disorder.  As a result, the Board concludes that, as the veteran has not shown, upon a preponderance of the evidence, that he currently suffers from a bilateral foot disorder which had its inception during, was aggravated by, or has been chronic since his active service, a granting of service connection for a bilateral foot disorder is not warranted.

In making its determination, the Board has considered 38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides that the benefit of the doubt rule must be applied to a claim when the evidence submitted in support of the claim is in relative equipoise.  The evidence is in relative equipoise when there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  When the evidence is in relative equipoise, the reasonable doubt rule must be applied to the claim, and thus, the claim must be resolved in favor of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
In this case, after reviewing the evidence of record, the Board finds that the evidence is not in relative equipoise, and thus, the benefit of the doubt rule does not apply to this case.  


ORDER

Service connection for hypertension is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the Order section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a Remand section follows the Order.  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on clear and unmistakable error (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an agent. (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

